Exhibit 10.2

 



OPTION AGREEMENT

 

This Option Agreement (“Agreement”) is made as of July 31st, 2014 (the
“Effective Date”) by and between Universität Leipzig, a German corporate body
under public law having its principal place of business at Ritterstr. 26, 04109
Leipzig. Germany (“Leipzig”), and Amarantus Bioscience Holdings, Inc., a Nevada
corporation having a principal place of business at 953 Indiana Street, San
Francisco, CA 94107, U.S.A. (“Amarantus”). Leipzig and Amarantus may each be
referred to herein as a “Party” or collectively as the “Parties”.

 

BACKGROUND

 

WHEREAS, Leipzig is the owner of patent rights relating to PCT Application No.
PCT/EP2010/000702 filed on August 12, 2010 (Priority date: February 4, 2009) and
entitled “Vector(s) Containing an Inducible Gene Encoding a CDK4/CDK6 Inhibitor
Useful for Treating Neurodegenerative Disorders or Diseases Associated with an
Unscheduled Activation of the Cell Cycle” with named inventors Thomas Arendt and
Uwe Ueberham and relating to the German patent DE 19936034 (Priority date: July
30, 1999) (collectively, the “Patent Application(s)”);

 

WHEREAS, Amarantus desires to obtain an exclusive option to acquire an exclusive
license under such patent rights and related technology in the Territory (as
defined below), in accordance with the terms and conditions set forth in this
Agreement.

 

NOW, THEREFORE, in consideration of the foregoing premises and the mutual
covenants herein contained, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Parties hereby
agree as follows:

 

ARTICLE 1
DEFINITIONS

 

As used in this Agreement, initially capitalized terms shall have the meanings
given to them below or elsewhere in this Agreement:

 

1.1            “Affiliate” means, with respect to a Party, any corporation or
other entity which controls, is controlled by or is under common control with
such Party, as the case may be, for so long as such control exists. For purposes
of this definition, the term “control” means (a) direct or indirect ownership of
fifty percent (50%) or more of the shares of the subject entity entitled to vote
in the election of directors (or, in the case of an entity that is not a
corporation, for the election of the corresponding managing authority), or, if
less than fifty percent (50%), the maximum ownership interest permitted by
applicable law in a particular jurisdiction, or (b) the possession, directly or
indirectly, of the power to direct, or cause the direction of, the management or
policies of such entity, whether through the ownership of voting securities, by
contract or otherwise.

 

1.2            “Cover” means, with respect to any subject matter, the
manufacture, use, sale, offering for sale or importation of such subject matter
that would infringe a claim of a patent (or a patent application, if such claim
was included in an issued patent) at the time thereof. “Covered” and “Covering”
shall have their correlative meaning.

 

1.3           “Invention” means any and all subject matter claimed or disclosed
in the Patent Application.

 



1

Amarantus Bioscience Holdings, Inc. /


Universität Leipzig

Option Agreement

 

1.4           “Leipzig Know-How” means any and all inventions, developments,
discoveries, technical information, know-how, processes, procedures,
compositions, materials, devices, methods, protocols, techniques, data
(including clinical data) or other subject matter owned or controlled by Leipzig
that is necessary or useful for the practice of the Invention.

 

1.5            “Leipzig Technology” means (a) the Invention, (b) any and all
patent applications filed on (a) above, including the Patent Applications, and
all continuations, continuations-in-part, substitutions and divisionals of any
such applications, in each case owned or controlled by Leipzig, and (c) all
letters patent worldwide issuing on any of the patent applications described in
(b), including all reissues, extensions, confirmations, re-registrations,
re-examinations, revalidations and patents of addition, supplementary protection
certificates, or other governmental actions which extend any of the foregoing,
in each case owned or controlled by Leipzig ((b) and (c), collectively, the
“Patent Rights”).

 

1.6            “Option Period” means the period commencing on the Effective
Date, and ending on the date that is one (1) year thereafter, and any extension
thereto granted pursuant to Section 2.1.

 

1.7            “Term” means the term of this Agreement as determined pursuant to
Section 8.1.

 

1.8            “Territory” means worldwide.

 

1.9            “Third Party” means any person or entity other than Leipzig,
Amarantus and their respective Affiliates.

 

ARTICLE 2
OPTION

 

2.1           Option Grant. Leipzig hereby grants to Amarantus (and its
Affiliates) an exclusive option (“Option”) to acquire (a) an exclusive license,
including the right to grant and authorize sublicenses, under the Leipzig
Technology, and to research, develop, make, have made, use, have used, offer for
sale, sell, import and otherwise exploit products and/or services in the
Territory (the “License”). Prior to the expiration of the Option Period and in
its sole discretion, Amarantus may extend the Option Period for one six (6)
month period by paying Leipzig the fee set forth in Paragraph 4.1(b). Amarantus
may exercise the Option at any time during the Option Period by providing
written notice of such exercise to Leipzig. Leipzig agrees to negotiate in good
faith a grant to Amarantus of a non-exclusive license to Leipzig Know-how on
terms and conditions to be agreed in the Negotiation Period (as defined below).

 

2.2           Territory Exclusivity. Except as expressly provided otherwise
under this Agreement, during the Option Period (including any extension thereto)
and any Negotiation Period, Leipzig shall not negotiate or enter into any
arrangement that would conflict with Amarantus’ right to obtain an exclusive
license under the Leipzig Technology pursuant to the Option. Without limiting
the foregoing, Leipzig shall not (a) offer or grant any rights or licenses under
the Leipzig Technology in the Territory to any Third Party, (b) offer or grant
any rights to develop or commercialize products or services that incorporate the
Leipzig Technology in or for the Territory, or (c) engage in discussions or
negotiations with any Third Party with regard to the grant of the foregoing
rights or licenses.

 



2

Amarantus Bioscience Holdings, Inc. /


Universität Leipzig

Option Agreement

 

2.3           License Agreement. Upon exercise of the Option as set forth in
Section 2.1 above, Leipzig and Amarantus shall enter into exclusive negotiations
with respect to, and shall use good faith efforts to execute, an agreement
granting Amarantus the License (the “License Agreement”) within three (3) months
after such exercise (the “Negotiation Period”). The terms and conditions of any
such License Agreement entered into between Amarantus and Leipzig pursuant to
this Agreement will be negotiated in good faith.

 

2.4           Sponsored Research Agreement. Promptly following the Effective
Date, Leipzig and Amarantus shall use good faith efforts to execute a sponsored
research agreement (the “Sponsored Research Agreement”) related to the further
development of the Leipzig Technology. The terms and conditions of any such
Sponsored Research Agreement entered into between Amarantus and Leipzig will be
negotiated in good faith.

 

ARTICLE 3
EVALUATION

 

3.1           Disclosure. Within sixty (60) days following the Effective Date,
Leipzig shall provide to Amarantus a copy of the Patent Applications. On request
of Amarantus Leipzig does its best efforts to disclose additional Leipzig
Know-How that could be necessary or useful for Amarantus to understand the
Invention, make an evaluation of the Leipzig Technology and determine whether to
exercise the Option. During the Option Period, Leipzig does its best efforts
keep Amarantus informed on a regular basis of the progress of all studies
conducted by or on behalf of Leipzig with the Leipzig Technology, and shall
provide to Amarantus monthly updates of the progress of any such studies and all
results obtained to date, including any clinical data generated. For the
avoidance of doubt nothing in this Agreement shall be deemed to require Leipzig
to conduct, or procure the conduct of studies. In the event that Leipzig and
Amarantus deem a study desirable, Amarantus shall be given the opportunity to
participate in the design and funding of such further study on terms to be
agreed.

 

3.2           Access. Leipzig shall provide Amarantus reasonable opportunity to
confer with the inventors named on the Patent Application(s) regarding the
Leipzig Technology, at Amarantus’ request and expense.

 

3.3           Evaluation. Amarantus shall have the right, using the disclosure
made pursuant to this ARTICLE 3, and any other disclosure made by or on behalf
of Leipzig under this Agreement, to evaluate the technical, economic and
commercial advantages of the Leipzig Technology and its market potential in the
Territory.

 

ARTICLE 4
PAYMENTS

 

4.1           Option Fee. In consideration of the Option granted to Amarantus in
this Agreement, Amarantus shall pay to Leipzig the following option fees (each,
an “Option Fee”):

 

(a)           Ten Thousand Dollars (US$10,000) within ten (10) days following
the Effective Date; and

 



3

Amarantus Bioscience Holdings, Inc. /


Universität Leipzig

Option Agreement

 

(b)           Five Thousand Dollars (US$5,000) within (10) days following any
decision by Amarantus to extend the Option Period in accordance with Section
2.1.

 

4.2           Payment Method. Amarantus shall pay the amounts due to Leipzig
hereunder via wire transfer in immediately available funds to an account
specified by Leipzig in U.S. currency.

 

4.3           Taxes.  All amounts paid hereunder shall be inclusive of taxes,
and Leipzig shall be responsible for any applicable sales tax, value added tax,
duties and any similar taxes and charges incurred by Leipzig with respect to
such payments.

 

ARTICLE 5
PATENT MATTERS

 

5.1           Patent Prosecution. During the Term, Leipzig shall file for,
prosecute and maintain the Patent Applications and/or any related national
filings in the United States, the European Union, Australia, Canada, China,
India, Korea and Japan and shall: (a) provide Amarantus with copies of and an
opportunity to review and comment upon (which comments Leipzig shall consider in
good faith and use all reasonable efforts to implement the same) any
communications, filings or applications relating to such patent applications at
least thirty (30) days before the submission thereof to any patent office in the
United States and the European Union, and (b) provide Amarantus with copies of
all material communications, filings or submissions made or received with
respect to filing, prosecution and maintenance of such patent applications in
the United States and the European Union. Furthermore, Leipzig shall keep
Amarantus fully informed with respect to all filing, prosecution and maintenance
activities with respect to the Patent Rights worldwide during the Term.
Amarantus shall reimburse Leipzig for reasonable patent expenses (including
overheads [reduced rate of 15 %] and inventors bonus according German Employee’s
Inventions Act) incurred in relation to the Patent Applications from the
Effective Date until the termination or expiration of the Option Period.

 

5.2           Limit on Leipzig Obligations. For the avoidance of doubt Leipzig
shall have no obligation to maintain the Patent Applications in territories
outside the United States, the European Union, Australia, Canada, China and
Japan.

 

ARTICLE 6
CONFIDENTIALITY

 

6.1           Confidential Information. As used in this Agreement, “Confidential
Information” means nonpublic information, including, without limitation
know-how, disclosed by or on behalf of one Party or its Affiliates to the other
Party or its Affiliates in connection with this Agreement and (a) if disclosed
in written or tangible form, is labeled or designated by the disclosing party as
“confidential” or “proprietary,” (b) if disclosed orally, is identified as
“confidential” or “proprietary” at the time of such disclosure to the receiving
party and reduced to writing within thirty (30) days after such disclosure, or
(c) is reasonably obvious as “confidential” or “proprietary” due to the nature
of the information and the manner of disclosure. Each Party shall use reasonable
efforts to maintain in confidence and shall not disclose to any Third Party any
Confidential Information furnished to it by the other Party and agrees not to
use any such Confidential Information of the other Party other than as necessary
to exercise its rights or carry out its obligations under this Agreement, except
as otherwise set forth in this ARTICLE 6. Each Party shall ensure that its
employees have access to Confidential Information of the other Party only on a
need-to-know basis and are subject to written obligations of confidentiality and
non-use substantially similar to those in this ARTICLE 6. The foregoing
obligations shall not apply to information that:

 



4

Amarantus Bioscience Holdings, Inc. /


Universität Leipzig

Option Agreement

 

(a)           was already known to the receiving Party at the time of
disclosure, other than under an obligation of confidentiality, as evidenced by
written documentation;

 

(b)           was generally available to the public or otherwise part of the
public domain at the time of its disclosure to the receiving Party;

 

(c)           becomes generally available to the public or otherwise part of the
public domain after its disclosure and other than through any act or omission of
the receiving Party in breach of this Agreement;

 

(d)           was subsequently lawfully disclosed to the receiving Party by a
person other than a Party hereto; or

 

(e)           is independently developed by the receiving Party, as evidenced by
written documentation.

 

6.2           Permitted Use and Disclosures. Each Party hereto may disclose
Confidential Information disclosed to it by the other Party to the extent such
use or disclosure is reasonably necessary in complying with applicable law or
regulation or legal process, provided that if a Party is required to make any
such disclosure of another Party’s Confidential Information, it will give
reasonable advance notice to the latter Party of such disclosure and, will use
good faith efforts consistent with its normal business practices to secure
confidential treatment of such information prior to its disclosure (whether
through protective orders or otherwise). Any Confidential Information so
disclosed shall retain its confidentiality protection for all purposes other
than such legally compelled disclosure. Amarantus may also disclose this
Agreement and Leipzig’s Confidential Information to actual and potential
investors and acquirers as is reasonably necessary in connection with such
investment or acquisition.

 

6.3           Confidential Terms. Except as expressly provided herein, each
Party agrees not to disclose the existence or terms of this Agreement to any
Third Party without the written consent of the other Party; provided, however,
that disclosures may be made by a Party (a) to its Affiliates, (b) to its
advisors and consultants so long as they are bound by written obligations of
confidentiality and non-use substantially similar to those in this ARTICLE 6,
and/or (c) in order to comply with applicable law or regulation.

 

ARTICLE 7
REPRESENTATIONS AND WARRANTIES

 

7.1           Mutual Representations and Warranties. Each Party hereby
represents and warrants that:

 

(a)           it has the power and authority and the legal right to enter into
this Agreement and perform its obligations hereunder; and

 



5

Amarantus Bioscience Holdings, Inc. /


Universität Leipzig

Option Agreement

 

(b)           the Agreement has been duly executed and delivered on behalf of
such Party, and constitutes a legal, valid and binding obligation of such Party
and is enforceable in accordance with its terms.

 

7.2           Leipzig Declarations. Leipzig hereby declares that:

 

(a)           it is the sole and exclusive owner of the Invention and the Patent
Applications and has sufficient rights in all other Leipzig Technology to grant
to Amarantus the Option and License;

 

(b)           prior to the Effective Date, it has not entered and, on or after
the Effective Date, it will not enter into any agreement with any Third Party
which is in conflict with the rights granted to Amarantus under this Agreement;
and it has not taken and will not take any action that would in any way prevent
it from granting the rights granted to Amarantus under this Agreement, or that
would otherwise adversely affect the rights granted to Amarantus under this
Agreement;

 

(c)           there are no existing or threatened actions, suits or claims
pending against Leipzig with respect to any Leipzig Technology or Leipzig’s
ability to enter into and perform its obligations under this Agreement;

 

(d)           to its knowledge, except for the Patent Applications, as of the
Effective Date, Leipzig does not own or control any patent or patent application
(including any invention disclosure or draft patent application for which a
patent application is intended to be filed) the claims of which would dominate
any practice of the Leipzig Technology in the Territory; and

 

(e)           to its knowledge, no Third Party is infringing or misappropriating
the Leipzig Technology.

 

ARTICLE 8
TERM AND TERMINATION

 

8.1           Term. Unless earlier terminated as provided in this Agreement or
extended by written agreement of the parties, this Agreement shall terminate on
the later date of (a) the expiration of the Option Period (including any
extension thereof); or (b) if the Option is exercised by Amarantus, the
expiration of the Negotiation Period.

 

8.2           Termination by Amarantus. Amarantus may terminate this Agreement
upon thirty (30) days’ written notice to Leipzig.

 

8.3           Termination for Cause. Either Party may terminate this Agreement
if the other Party is in material breach or default of this Agreement, and fails
to cure such material breach or default within thirty (30) days after receiving
written notice thereof.

 

8.4           Effect of Termination. Upon the termination of this Agreement,
each Party shall promptly destroy or return to the other Party all Confidential
Information received from the other Party pursuant to this Agreement (except one
copy which may be retained in confidential archives for the purpose of ensuring
compliance with this Agreement only). Except as set forth in this Section 8.4 or
Section 8.5 below, all rights and obligations of the Parties hereunder shall
terminate upon the expiration or termination of this Agreement.

 



6

Amarantus Bioscience Holdings, Inc. /


Universität Leipzig

Option Agreement

 

8.5           Survival. Sections 8.4, 8.5, and ARTICLES 6 and 9 of this
Agreement shall survive the expiration or termination of this Agreement for any
reason.

 

ARTICLE 9
MISCELLANEOUS

 

9.1           Governing Law. This Agreement and any dispute arising from the
performance or breach hereof shall be governed by and construed and enforced in
accordance with the laws of the State of California, U.S.A. without reference to
conflicts of laws principles. The Parties hereby expressly consent to the
personal and exclusive jurisdiction and venue of the courts located in Santa
Clara County, California, U.S.A.

 

9.2           Independent Contractors. The relationship of the Parties hereto is
that of independent contractors. The Parties hereto shall not be deemed to be
agents, partners or joint venturers of the other for any purpose as a result of
this Agreement or the transactions contemplated thereby.

 

9.3           Assignment. This Agreement shall not be assignable by either Party
to any Third Party hereto without the written consent of the other Party hereto;
provided, however, Amarantus may assign this Agreement, without Leipzig’s
consent, to (a) an Affiliate, or (b) an entity that acquires all or
substantially all of the business or assets of Amarantus to which this Agreement
pertains, whether by merger, reorganization, acquisition, sale, or otherwise.
The terms and conditions of this Agreement shall be binding on and inure to the
benefit of the permitted successors and assigns of the Parties. Any attempted
assignment of this Agreement other than as permitted under this Section 9.3
shall be null and void.

 

9.4           Notices. All notices, requests and other communications hereunder
shall be in writing and shall be personally delivered or sent by telecopy or
other electronic facsimile transmission or by registered or certified mail,
return receipt requested, postage prepaid, in each case to the respective
address specified below, or such other address as may be specified in writing to
the other Party hereto:

 

Amarantus:Amarantus Bioscience Holdings, Inc.

c/o Janssen Labs @ QB3
953 Indiana Street
San Francisco, CA 94107, U.S.A.

Attn: ______________

Facsimile: __________

 

 

Leipzig:Universität Leipzig

Forschungskontaktstelle

Ritterstr. 26

04109 Leipzig, Germany

Attn: Dr. Dirk Wilken

Facsimile: +49 – 341 – 79 – 35010

 



7

Amarantus Bioscience Holdings, Inc. /


Universität Leipzig

Option Agreement

 

9.5           Compliance with Laws. In exercising their rights under this
Agreement, the Parties shall fully comply in all material respects with the
requirements of any and all applicable laws, regulations, rules and orders of
any governmental body having jurisdiction over the exercise of rights under this
Agreement.

 

9.6           Entire Agreement; Amendment. This Agreement constitutes the entire
and exclusive agreement between the Parties with respect to the subject matter
hereof and supersedes and cancels all previous discussions, agreements,
commitments and writings in respect thereof. No provision of this Agreement may
be waived, amended or added unless mutually agreed upon in writing by both
parties.  In the event any provision of this Agreement is found to be legally
unenforceable, such unenforceability shall not prevent enforcement of any other
provision of the Agreement.

 

9.7           Publicity. The Parties have mutually approved a press release
attached hereto as Exhibit 9.7 with respect to this Agreement and either Party
may make subsequent public disclosure of the contents of such press release.
Subject to the foregoing, each Party agrees not to issue any press release or
other public statement, whether oral or written, disclosing the terms hereof
without the prior written consent of the other Party, provided however, that
neither Party will be prevented from complying with any duty of disclosure it
may have pursuant to applicable laws or pursuant to the rules of any recognized
stock exchange or quotation system, subject to that Party notifying the other
Party of such duty and limiting such disclosure as reasonably requested by the
other Party (and giving the other Party sufficient time, and in all instances at
least ten (10) Business Days, to review and comment on any proposed disclosure,
unless otherwise required by Applicable Law).

 

9.8           Counterparts. This Agreement may be executed in counterparts, each
of which shall be deemed an original and all of which constitute one agreement.

 

 

IN WITNESS WHEREOF, the Parties, intending to be legally bound, have caused this
Agreement to be executed by their duly authorized representatives as of the
Effective Date.

 

UNIVERSITÄT LEIPZIG   AMARANTUS BIOSCIENCE         HOLDINGS, INC.              
By:     By:                 Name:     Name:                 Title:     Title:  
 

 

8

Amarantus Bioscience Holdings, Inc. /


Universität Leipzig

Option Agreement

 

Exhibit 9.2

 

Initial Press Release

 

 

 

 

 



9

